Citation Nr: 1715248	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for coronary artery disease (CAD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for heel spurs.

5.  Entitlement to service connection for toe fungus, to include of the toenails.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to June 1965.  He also served in the Army Reserve from 1965 to 1969 and from 1979 to 1997 and a record from the Army Reserve referenced various days of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during his Reserve service.  See July 2001 Chronological Statement of Retirement Points.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded the Veteran's claims in March 2015.

The issues of entitlement to service connection for heel spurs and entitlement to service connection for toe fungus, to include of the toenails, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was incurred during the Veteran's service.  

2.  CAD is not caused or aggravated by the Veteran's service and was not manifest during service or within one year of separation from service in June 1965.

3.  Hypertension is not caused or aggravated by the Veteran's service and was not manifest during service or within one year of separation from service in June 1965.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  CAD was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss Disability

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed.

Legal Criteria 

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); see also 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

Generally, in order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155 (1993).

Evidence and Analysis

The Veteran served on active duty as a U.S. Army cook and in Reserve service as a supply sergeant.  He filed a claim for entitlement to service connection for hearing loss in December 2008 and noted that the disability began in May 1964.  He stated that "I have a hearing loss and I believe that it started in 1964 while on active duty in the Army.  I was exposed to heavy rife firing on the firing range and other loud noises while training."  In a January 2009 statement the Veteran reiterated the December 2008 statement and again referenced that he "was exposed to heavy rifle firing on the firing range and in training."

The Veteran's service treatment records (STRs) included a March 1963 pre-induction examination report.  Audiometric testing was not conducted.  Results of whispered voice testing were noted as 25/15 for the right ear and 15/15 for the left ear.  No relevant defects were noted and the Veteran was noted to be qualified for service.  On an accompanying Report of Medical History Form, the Veteran denied ever having or having now ear, nose or throat trouble or running ears.  

A July 1963 STR noted "audio for air borne" and listed numbers, presumably audiometric testing results, for the right and left ear as "5 5 5 10."  It is unclear as to what frequency Hz these findings corresponded to.

An April 1965 separation examination report included audiometric testing results.  The Board notes that prior to January 1, 1967, it is assumed that service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  After December 31, 1970, it is assumed that audiometric test results were reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In the intervening period, audiometric test results will be considered under both ASA and ISO-ANSI standards.  In order to facilitate data comparison, ASA standards can be converted to ISO-ANSI standards.  

The April 1965 separation examination report contained the following audiometric test results, in pure tone thresholds, with the conversions to ISO-ANSI standards included in parentheses:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
15 (25)
n/a
15 (20)
LEFT
0 (15)
0 (10)
15 (25)
n/a
15 (20)

With respect to relevant post-service evidence, a February 2010 statement from the Veteran's spouse noted that they had been married since October 1968 and stated that "[i]t became apparent during our courtship that [the Veteran] had a hearing loss.  He would constantly ask me to repeat what I had said in our every day conversations."  Also, as noted above, the Veteran served in the Army Reserve from 1979 to 1997.  An October 1978 enlistment examination report for the Reserve included audiometric testing that identified a left ear hearing loss disability for VA purposes and noted a defect related to the Veteran's hearing.  See 38 C.F.R. § 3.385 (2016).  An April 1983 examination report for the Reserve included audiometric testing that identified a bilateral hearing loss disability for VA purposes.  See id. Subsequent Reserve audiometric tests in June 1988, and January 1990 continued to show hearing loss that met the criteria for disability. 

The Veteran was afforded a VA audio examination in June 2009.  The examination report stated regarding military noise exposure "Army - Cook in an airborne division, firing-range."  Audiometric test results identified a bilateral hearing loss disability for VA purposes.  See id.  The examination report cited to various evidence of record, to include referencing the April 1965 separation examination report as "reveal[ing] normal hearing (500-4000 Hz, excluding 3000 Hz which was not tested) bilaterally."  The examination report included an opinion that stated stated that "[i]n summary, discharge audiological examination revealed normal hearing bilaterally.  Enlistment to Army Reserves, in 1978 (13 years after active military service) revealed hearing loss bilaterally.  Therefore the [V]eteran's hearing loss is not caused by or a result of active military service."     

Also of record are private medical records from Dr. C.D.  A January 2010 treatment note stated that the Veteran "has a history of being in the military forty years ago.  When he was working with ammunition he was exposed to artillery and gunfire.  As a result he has had hearing loss since that time."  Audiogram testing was noted as showing "[b]ilateral slopping moderate sensorineural hearing loss."  An impression stated that the Veteran "more than likely developed hearing loss while in the Army with his exposure to noise, according to his history."  Also of record from Dr. C.D. is a January 2010 letter.  It stated that the Veteran had bilateral hearing loss and that "[h]e has a history of having been exposed to artillery and gun noise while in the military forty years ago.  He has some hearing loss since that time.  He denies any significant family history of hearing loss, other than his mother who developed hearing loss with age."  The opinion further stated that the Veteran "has bilateral moderate mid and high frequency sensorineural hearing loss, worse at 4000 Hz" and that "[b]oth his history and his hearing with his audiogram are consistent with noise induced hearing loss."  The opinion concluded that "I believe it is as likely as not that this medical condition is related to his active military duty."    

Upon review of the evidence of record, the Board concludes that entitlement to service connection for a bilateral hearing loss disability is warranted.

As noted, generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  As noted, the June 2009 VA audio examination report included audiometric test results that identified a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).  As such, the evidence indicates a current bilateral hearing loss disability. 

As to an in-service event, as noted, the Veteran has reported being exposed to loud noises while in-service, to specifically include exposure to gun noise.  The Board notes that the Veteran's DD 214 for his April 1963 to June 1965 period of service noted a specialty title of Cook, which is not obviously consistent with exposure to loud noise.  Personnel records, however, included a Record of Assignments document that noted the Veteran's Principal Duty as "Auto Rifleman" from September 1963 through the end of his service.  In addition, a May 1963 personnel record included the Veteran on a list of individuals that were "Unqualified" for the M-1 Rifle during basic training and a March 1964 personnel record noted that the Veteran was awarded the Marksman badge for the M-14 Rifle.  In a January 2009 statement, the Veteran reported that he served as a supply sergeant during Reserve training which included supplying troops with ammunition on firing ranges.  This evidence indicates that the Veteran was exposed to gun noise during his service.  As such, the Veteran's reports of being exposed to loud noises, to include gun noise, while in service appear to be reasonably consistent with the circumstances of his service.  As such, the Board concludes that the evidence indicates an in-service event, specifically noise exposure.  In addition, as will be addressed further below, the April 1965 separation examination report indicated some degree of bilateral hearing loss, which is further evidence of an in-service event.

As there is evidence of a current disability (a bilateral hearing loss disability) and an in-service event (noise exposure), the crucial remaining issue as to direct service connection is whether there is a nexus between the current disability and the in-service event.  As noted above, a negative VA opinion was provided in June 2009.  This opinion stated that "[i]n summary, discharge audiological examination revealed normal hearing bilaterally.  Enlistment to Army Reserves, in 1978 (13 years after active military service) revealed hearing loss bilaterally.  Therefore the [V]eteran's hearing loss is not caused by or a result of active military service."   While this opinion referenced the April 1965 separation examination report as showing "normal hearing bilaterally," this is factually incorrect.  As discussed above, the April 1965 separation examination report audiometric findings required conversion from ASA to ISO-ANSI standards (it is unclear if such was considered by the VA examiner).  Upon conversion, audiometric results at 2000 Hz were 25 dB, which indicated some degree of hearing loss in the Veteran's bilateral ears at 2000 Hz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating that the threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss).  As such, the examiner's references to normal hearing upon separation in April 1965 are factually inaccurate.  Moreover, the examiner did not address the Veteran's Reserve duties or periodic test results during this service.  Thus, the opinion is inadequate as it is based on an inaccurate factual premise and it is therefore afforded no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stating that "[a]n opinion based upon an inaccurate factual premise has no probative value").  
  
The remaining competent evidence of record that addresses the issue of nexus is the positive evidence from Dr. C.D.  As referenced, a January 2010 treatment note and a January 2010 letter referenced the Veteran as being exposed to loud noises in-service, to include gun noise.  As noted, the January 2010 letter stated that the Veteran "has bilateral moderate mid and high frequency sensorineural hearing loss, worse at 4000 Hz," that "[b]oth his history and his hearing with his audiogram are consistent with noise induced hearing loss" and that "I believe it is as likely as not that this medical condition is related to his active military duty."  In review, this positive opinion provided a nexus between the Veteran's current bilateral hearing loss disability and his service, specifically to exposure to loud noises.  Moreover, this opinion was supported by a valid rationale.  The Board finds this opinion to be of significant probative as to the issue of nexus and notes that there is no competent and adequate opinion to the contrary of the conclusion provided.  As such, the evidence shows a current disability (a bilateral hearing loss disability) that has a nexus to an in-service event (noise exposure).  The Board accordingly concludes that the Veteran's bilateral hearing loss disability was incurred in service.
In sum, the Board finds that a bilateral hearing loss disability is related to the Veteran's service.  As such, the Board concludes that a bilateral hearing loss disability was incurred in service and to this extent, the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).
  
II.  CAD and Hypertension

Duty to Notify and Assist

VA has a duty to notify and duty to assist a veteran in the claims process.

The Veteran was provided with adequate notice in a January 2009 letter, prior to the December 2009 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are STRs, personnel records and private medical records.  With respect to private medical records, the Board notes that the March 2015 Board remand specifically identified various private medical providers and a remand directive instructed to secure records from such providers.  Subsequently, an August 2015 letter to the Veteran, with respect to private medical records, requested that the Veteran either complete and return VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) or obtain records himself.  In December 2015, the Veteran, through his representative, submitted various private medical records from the providers referenced in the August 2015 Board remand, along with completed VA Form 21-4142s for these providers.  Beyond the act of submitting the VA Form 21-4142s, there is no indication that additional relevant private medical records are outstanding from these providers and presumably the Veteran submitted the records that were relevant.  Therefore, it was not incorrect for the AOJ to not request additional records from the providers for whom VA Form 21-4142s were submitted.  Moreover, as will be outlined further below, the Veteran's CAD and hypertension claims are being denied primarily due to a lack of an in-service event.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C.A. § 5103A(d) (West 2014), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See id.  With respect to the CAD and hypertension claims, the Veteran was not afforded a VA examination and no VA opinion was obtained.  The Board, however, finds that no VA examination or opinion is necessary for these claims, which will be discussed further below.

As noted in the Introduction, the Veteran's claims were previously remanded by the Board in March 2015 and the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, a remand directive requested that "complete copies of the Veteran's Reserve personnel record, to include all records identifying his periods of ACDUTRA and INACDUTRA" be obtained.  On remand, the Veteran's Reserve personnel records were obtained, as was information regarding the Veteran's Leave and Earnings Statements (LESs) from the Defense Finance and Accounting Service (DFAS).  These extensive records contained various references to periods of ACDUTRA and INACDUTRA, though it is not clear if all periods of such were specifically identified.  During years of active Reserve participation, the Veteran generally performed weekend INACDUTRA about once per month and about two weeks of ACDUTRA once per year.  As will be addressed further below, the Veteran (and his representative) have not contended that CAD or hypertension are related to any particular period of ACDUTRA or INACDUTRA and therefore any additional specificity as to the dates of such are not relevant to these claims.  

In addition, the Board remand instructed that:

The Veteran should be asked to identify: all periods of active duty Reserve service (ACDUTRA/INACDUTRA) during which he alleges the claimed disabilities were incurred or aggravated, and the nature of the claimed nexus between the current claimed disabilities and such periods of active duty Reserve service (i.e., he must identify the event, injury, or disease during the period which caused or aggravated the claimed disabilities).

The AOJ should then arrange for all necessary development, and make formal determinations (fact-findings) regarding (a) whether the claimed event, injury, or disease actually occurred; (b) whether the Veteran was in line of duty at the time, on ACDUTRA and INACDUTRA; and (c) whether the current claimed disability is indeed etiologically related to the event, injury, or disease (after any medical evidence development indicated)

An August 2015 letter to the Veteran stated that:

We are attempting to verify your active duty for training ADT and inactive duty for training IDT periods.  If one or more of your claimed disabilities and/or diseases had its onset or was aggravated during a period of ADT or IDT, please tell us when the injury/disease occurred limited to the month/year, the complete unit you were assigned to at the time of the incident down to company level, and the type of training ADT or IDT you were conducting at the time of the event.

There does not appear to have been a response from the Veteran, or his representative, as to this specific request.  As such, to the extent that the AOJ did not make the formal determinations referenced by the Board remand, such are not necessary as to the CAD and hypertension claims because the Veteran (and his representative) has not contended that CAD or hypertension are related to any particular period of ACDUTRA or INACDUTRA.

Finally, the Board remand requested that "[t]he AOJ should secure for the record complete clinical records of all treatment the Veteran has received for the disabilities at issue from" various medical providers.  This issue was discussed above and in accordance with such discussion, the Board finds that the AOJ substantially complied with this remand directive.  

Overall, for the reasons outlined above, the Board finds that there was substantial compliance with the relevant Mach 2015 Board remand directives.          

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the CAD and hypertension claims on appeal.

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

"Active military, naval, and air service" includes (as relevant here) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from injury (and not disease) incurred in or aggravated in line of duty.  See 38 C.F.R 3.6 (2016).  

If a chronic disease, including arteriosclerosis (which the Board will consider to encompass CAD for purposes of this decision) or hypertension, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Evidence and Analysis - CAD

The Veteran filed a claim for entitlement to service connection for CAD in December 2008 and noted that the disability began in October 1968.  In a section of the completed VA Form 21-526 (Veteran's Application for Compensation and/or Pension) that stated "[i]f your disability occurred or was aggravated during any period of reserve duty" and instructed to identify "the period when your disability occurred," the Veteran listed reserve service from January 1979 to September 1997.

The Veteran's STRs for his period of service from April 1963 to June 1965 are silent as to any complaints related to CAD or the heart.  The April 1965 separation examination report noted upon clinical evaluation that the Veteran's "heart (Thrust, size, rhythm, sounds)" was normal.  A chest x-ray was noted to have been conducted, which presumably was normal.  No relevant defects were noted and the Veteran was noted to be qualified for release from active duty.  On the accompanying Report of Medical History Form, the Veteran reported that his health was "excellent" and denied ever having or having now pain or pressure in chest or palpitation or pounding heart.

As noted, the Veteran served in the Army Reserve from 1979 to 1997 and of record are various examination reports related to such service.  An October 1978 enlistment examination report for the Reserve noted upon clinical evaluation that the Veteran's "heart (Thrust, size, rhythm, sounds)" was normal.  No relevant defects were noted and the Veteran was noted to be qualified for enlistment into the Reserve.  On an accompanying Report of Medical History form, the Veteran reported being in "good health" and denied ever having or having now heart trouble, pain or pressure in chest or palpitation or pounding heart.  Examination reports, and Report of Medical History forms, from April 1983 (also noting a negative chest x-ray), June 1988, January 1990, January 1993 and October 1993 contained essentially similar findings.

Also, on a July 1986 Over 40 Cardiovascular Screening Questionnaire, the Veteran denied having had any form of heart disease, having or ever having chest pain and ever experiencing palpitations.  A related form noted an EKG as being normal.  In addition, results of what appear to be a June 1988 unspecified heart test appeared to include a handwritten notation of normal and sinus bradycardia and the June 1988 examination report noted an EKG as within normal limits.  A January 1990 Over 40 Cardiovascular Screening Worksheet noted ECG results as within normal limits and the January 1990 examination report noted an EKG as within normal limits.  A January 1993 STR appeared to state normal EKG and note findings of sinus bradycardia, otherwise normal limit electrocardiogram, and the January 1993 examination report noted an EKG as within normal limits.  The Board notes that the October 1993 examination report noted an EKG as "Abnormal P-Wave" (though as referenced no relevant defects were noted).    

Private medical records dated prior to the appeal period referenced CAD.  For example, a March 2007 treatment note from Dr. H.G. noted "Purpose: Followup of...[CAD]" and noted an impression of non-critical CAD.  May 2005 and May 2006 treatment notes from this provider outlined a prior cardiovascular history.  This included notation of a "[p]ossible positive stress test 12/96;" "mild hypokinesis of posterior [left ventricle] wall on cardiolyte study of 1/23/97 but no ischemia seen;" "Stress Echo 11/98" and "low probability of ischemia;" a positive September 1999 ETT (presumably a reference to an exercise treadmill test); and reference to a June 2000 coronary angiogram and non-critical CAD.  There is no medical evidence to confirm the provider's note of a "possible" positive stress test in 1996.  The May 2005 and May 2006 treatment notes included an impression of non-critical CAD and mild to moderate mitral regurgitation.         

Upon review of the evidence of record, the Board concludes that entitlement to service connection for CAD is not warranted.

As noted, generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The evidence is unclear as to whether a current disability exists during the appeal period.  As noted, a March 2007 treatment note from Dr. H.G. noted "Purpose: Followup of...[CAD]" and noted an impression of non-critical CAD.  This appears to be the most recent record that noted a diagnosis of CAD, which is prior to the Veteran's filing of his claim on appeal in December 2008.  In this regard, the Board notes that a September 2015 primary care note from Dr. B.D. included a problem list that did not include CAD.  The Board acknowledges the United States Court of Appeals for Veterans Claims (Court) holding in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In light of the Court's holding and the potentially longstanding nature of CAD, the Board will not deny the Veteran's CAD claim based on the lack of current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (stating that "when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").

Rather, with respect to direct service connection, the Veteran's claim fails because there is no in-service event or onset of disease through the end of Reserve service in 1997 (and accordingly no nexus between a current disability and an in-service event).  As noted above, the Veteran's STRs for his period of service from April 1963 to June 1965 are silent as to any complaints related to CAD or the heart.  In addition, the April 1965 separation examination report noted upon clinical evaluation that the Veteran's "heart (Thrust, size, rhythm, sounds)" was normal, noted no relevant defects and noted that the Veteran was qualified for release from active duty.  On the accompanying Report of Medical History Form, the Veteran reported that his health was "excellent" and denied ever having or having now pain or pressure in chest or palpitation or pounding heart.  This evidence indicated that the Veteran did not have a heart disability or CAD during this period of service.  Moreover, the evidence of record, to include the Veteran's statements, does not otherwise indicate any in-service event that CAD could be related to during this period of active service.  Lacking a necessary element of direct service connection, an in-service event, therefore means that the criteria for entitlement to service connection on a direct basis have not been met for CAD.

In addition, while the Veteran had service in the Reserve following his period of service from April 1963 to June 1965, as noted above, despite an August 2015 letter specifically requesting information regarding "[i]f one or more of your claimed disabilities and/or diseases had its onset or was aggravated during" ACDUTRA or INACDUTRA, the Veteran (and his representative) did not provide any additional information.  As such, the Veteran (and his representative) has not contended that CAD is related to any particular period of ACDUTRA or INACDUTRA.  

The Board acknowledges that on the December 2008 VA Form 21-526 that stated "[i]f your disability occurred or was aggravated during any period of reserve duty" and instructed to identify "the period when your disability occurred," the Veteran listed reserve service from January 1979 to September 1997.  As such, the Veteran referenced his entire period of Reserve service and again did not identify any specific ACDUTRA or INACDUTRA period.  Similarly, in a January 2009 statement, the Veteran stated that "I also contacted...[CAD]...while serving in the military for 20 years."  This statement appears to also reference the entire period of the Veteran's Reserve service and again did not identify any specific ACDUTRA or INACDUTRA period.  

As referenced above, service connection is warranted for a disease or injury incurred in or aggravated in line of duty during a period of ACDUTRA or injury (and not disease) incurred in or aggravated in line of duty during a period of INACDUTRA.  The Veteran has provided no information as to a specific period of ACDUTRA or INACDUTRA during which the Veteran sustained an injury, a myocardial event, or onset of manifestations of the disease.  As such, the Board finds that entitlement to service connection is not warranted based on his Reserve service. 

In addition, with respect to the presumption regarding chronic diseases, while arteriosclerosis (which the Board will consider to encompass CAD for purposes of this decision) is a qualifying chronic disease, there is no indication that a qualifying heart disability manifested during service or within one year of the Veteran's separation from active service in June 1965.  As outlined above, various evidence related to the Veteran's Reserve service was silent for and/or contained denials of heart symptoms.  Even the Veteran's December 2008 claim noted that CAD began in October 1968, which while contradicted by various other evidence of record outlined above, is more than one year following the Veteran's separation from active service in June 1965.   

It appears that the CAD was first manifest sometime in the 1990s or 2000.  In this regard, an October 1993 examination report noted an EKG as "Abnormal P-Wave" (though as referenced no relevant defects were noted).  Also, as referenced, May 2005 and May 2006 treatment notes from Dr. H.G. outlined a prior cardiovascular history that referenced various test results from 1996-2000, with a June 2000 coronary angiogram and non-critical CAD appearing to be the first diagnosis of record of CAD.

As such, the evidence suggests that the onset of CAD was sometime in the 1990s, with the first diagnosis appearing to be in 2000, and does not indicate that the onset was during the Veteran's April 1963 to June 1965 period of service or within one year of separation from such service.  In addition, the presumption regarding chronic disease is not applicable to periods of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) (discussing the presumption regarding chronic diseases and stating "that a claimant whose claim is based on a period of active duty for training can never be entitled to the presumption of service connection") (emphasis in original).  Also, this presumption applies to chronic disease and as noted, service connection is warranted for injury (and not disease) incurred in or aggravated in line of duty during a period of INACDUTRA; as such the presumption is not applicable to periods of INACDUTRA.  In sum, therefore, entitlement to service connection for CAD is not warranted based on the presumption regarding chronic diseases.

The Board has considered the Veteran's (and his representative's) statements.  In addition to those addressed above, in his January 2010 Notice of Disagreement (NOD), he referenced CAD and stated that "I believe that...the following condition[] had [its] origin during my active military duty" and that "I have been receiving treatment for all of these disabilities for the past several decades."  While acknowledging these statements, the Board notes that the Veteran (and his representative) is not competent to address the etiological issue of whether CAD is related to his service, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, to the extent that the Veteran is asserting he had CAD while in service, the Board finds more probative the contemporaneous evidence discussed above.  Such evidence indicated that he did not have CAD during his April 1963 to June 1965 period of service and again, the Veteran provided no information as to a specific period of ACDUTRA or INACDUTRA that his CAD may be related to.  

The Board notes that the Veteran was not afforded a VA examination and that no VA opinion was obtained regarding this claim, but concludes that such is not necessary.  The circumstances under which VA has a duty to provide a VA examination or obtain a VA opinion were noted above.  As discussed above, the Board has concluded that there was not evidence establishing that an event, injury or disease occurred in service.  Additionally, there is not an indication that the current disability or symptoms may be associated with service and there is not insufficient medical evidence to make a decision on the claim.  As such, pursuant to McLendon, a VA examination and/or VA opinion is not warranted.

In sum, the Board finds that CAD is not related to the Veteran's service and was not manifest during service or within one year of separation from service in June 1965.  As such, the Board concludes that CAD was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  The criteria for entitlement to service connection for CAD have therefore not been met and to this extent, the Veteran's claim is denied.

Evidence and Analysis - Hypertension 

The Veteran filed a claim for entitlement to service connection for hypertension in December 2008 and noted that the disability began in October 1968.

The Veteran's STRs for his period of service from April 1963 to June 1965 are silent as to any complaints related to hypertension.  The April 1965 separation examination report noted upon clinical evaluation that the Veteran's vascular system was normal.  Blood pressure was noted as 110/64 or 110/69 (the handwritten notation is difficult to decipher).  The Board notes that neither finding is indicative of hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016) (stating that for purposes of that section, the term hypertension means that diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm).  The April 1965 separation examination report noted no relevant defects and the Veteran was noted to be qualified for release from active duty.  On the accompanying Report of Medical History Form, the Veteran reported that his health was "excellent" and denied ever having or having now high or low blood pressure.

As noted, the Veteran served in the Army Reserve from 1979 to 1997 and of record are various examination reports related to such service.  

An October 1978 enlistment examination report for the Reserve noted upon clinical evaluation that the Veteran's vascular system was normal.  Blood pressure was noted as 130/88, which is not indicative of hypertension for VA purposes.  No relevant defects were noted and the Veteran was noted to be qualified for enlistment in the Reserve.  On the accompanying Report of Medical History form, the Veteran reported ever having or having now high or low blood pressure.  The Veteran reported that he "had high blood pressure at one time."  A section completed by a medical professional noted "hypertension diagnosed 1 1/2 years ago, took medication 2 months."  On what appears to be a July 1986 (the form itself is undated) Over-40 Cardiovascular Risk Screening form, the Veteran reported a history of high blood pressure/hypertension and stated that "I had high blood pressure about 10 years ago but I do not have high blood pressure at this time."

On a June 1988 Report of Medical History form, the Veteran reported ever having or having now high or low blood pressure.  In a section completed by a medical professional, it was noted that the Veteran had a "[history] of [hypertension] 10 [years] ago - medicated [and] alleges no problem now [and] is not on any medication.  [Hypertension] controlled by diet."  In the concurrent examination, blood pressure was measured as 120/80 mm. 

Private medical records dated prior to the appeal period referenced hypertension.  For example, a March 2007 treatment note from Dr. H.G. noted "Purpose: Followup of hypertension," though an impression of such was not noted.  May 2005 and May 2006 treatment notes from this provider noted a past medical history of "[h]ypertension years ago - controlled by diet."  In addition, a September 2015 primary care note from Dr. B.D. included a problem list that did not include hypertension (blood pressure was noted as 102/70, which is not indicative of hypertension for VA purposes).

Upon review of the evidence of record, the Board concludes that entitlement to service connection for hypertension is not warranted.

As noted, generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The evidence is unclear as to whether a current disability exists during the appeal period.  As noted, a March 2007 treatment note from Dr. H.G. noted "Purpose: Followup of hypertension," though an impression of such was not noted and a September 2015 primary care note from Dr. B.D. included a problem list that did not include hypertension and blood pressure findings not indicative of hypertension for VA purposes.  It does not appear that a diagnosis of hypertension is of record during the appeal period.  The March 2007 treatment note from Dr. H.G., noting "Purpose: Followup of hypertension," appears to be the most recent record that referencing hypertension, which is prior to the Veteran's filing of his claim on appeal in December 2008.  In any event, in light of the Court's holding in Romanowsky, as discussed above, the Board will not deny the Veteran's hypertension claim based on the lack of current disability.

Rather, with respect to direct service connection, the Veteran's claim fails because there is no in-service event (and accordingly no nexus between a current disability and an in-service event).  As noted above, the Veteran's STRs for his period of service from April 1963 to June 1965 are silent as to any complaints related to hypertension.  In addition, the April 1965 separation examination noted upon clinical evaluation that the Veteran's vascular system was normal, noted blood pressure findings that were not indicative of hypertension for VA purposes, noted no relevant defects and noted that the Veteran was qualified for release from active duty.  On the accompanying Report of Medical History Form, the Veteran reported that his health was "excellent" and denied ever having or having now high or low blood pressure.  This evidence indicated that the Veteran did not have hypertension during this period of service.  Moreover, the evidence of record, to include the Veteran's statements, does not otherwise indicate any in-service event that hypertension could be related to during this period of active service.  Lacking a necessary element of direct service connection, an in-service event, therefore means that the criteria for entitlement to service connection on a direct basis have not been met for hypertension.

In addition, as noted, the Veteran had service in the Reserve following his period of service from April 1963 to June 1965.  Similar to the above in depth discussion in the section pertaining to CAD, the Veteran (and his representative) has not contended that hypertension is related to any particular period of ACDUTRA or INACDUTRA.  The Board reiterates and incorporates its above discussion, which is applicable to the Veteran's hypertension claim as well.  In sum, the Veteran has provided no information as to a specific period of ACDUTRA or INACDUTRA that his hypertension may be related to.  As such, the Board finds that entitlement to service connection is not warranted based on his Reserve service. 

In addition, with respect to the presumption regarding chronic diseases, while hypertension is a qualifying chronic disease, there is no indication that hypertension manifested during service or within one year of the Veteran's separation from active service in June 1965.  Even the Veteran's December 2008 claim noted that hypertension began in October 1968, which while contradicted by various other evidence of record outlined below, is more than one year following the Veteran's separation from active service in June 1965.  

As outlined above, evidence related to the Veteran's Reserve service referenced hypertension. In this regard, on an October 1978 Report of Medical History form, the Veteran reported ever having or having now high or low blood pressure and that he "had high blood pressure at one time."  A section completed by a medical professional noted "hypertension diagnosed 1 1/2 years ago, took medication 2 months."  This evidence indicated that the Veteran was diagnosed with hypertension in approximately 1977.  Also as noted above, on what appears to be a July 1986 (the form itself is undated) Over-40 Cardiovascular Risk Screening form, the Veteran reported a history of high blood pressure/hypertension and stated that "I had high blood pressure about 10 years ago but I do not have high blood pressure at this time" and on a June 1988 Report of Medical History form, in a section completed by a medical professional, it was noted that the Veteran had a "[history] of [hypertension] 10 [years] ago - medicated [and] alleges no problem now [and] is not on any medication.  [Hypertension] controlled by diet."  This evidence indicated that the Veteran had high blood pressure in approximately 1976-1978 and that such had resolved.  In addition, May 2005 and May 2006 treatment notes from Dr. H.G. noted a past medical history of "[h]ypertension years ago - controlled by diet."

In review, it appears that the Veteran was first diagnosed with hypertension in approximately 1976-1978.  It appears that this condition subsequently resolved and it is not clear if it subsequently recurred.  In any event, this initial diagnosis was more than one year following the Veteran's separation from service in June 1965.  Overall, the evidence does not indicate that the onset of hypertension was during the Veteran's April 1963 to June 1965 period of service or within one year of separation from such service.  Additionally, as discussed above, the presumption regarding chronic disease is not applicable to periods of ACDUTRA or INACDUTRA.  In sum, therefore, entitlement to service connection for hypertension is not warranted based on the presumption regarding chronic diseases.

The Board has considered the Veteran's (and his representative's) statements.  In addition to those addressed above, in in a January 2009 statement, the Veteran stated that "I also contacted...hypertension...while serving in the military for 20 years."  In addition, in his January 2010 NOD, he referenced hypertension and stated that "I believe that...the following condition[] had [its] origin during my active military duty" and that "I have been receiving treatment for all of these disabilities for the past several decades."  While acknowledging these statements, the Board notes that the Veteran (and his representative) is not competent to address the etiological issue of whether hypertension is related to his service, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, to the extent that the Veteran is asserting he had hypertension while in service, the Board finds more probative the contemporaneous evidence discussed above.  Such evidence indicated that he did not have hypertension during his April 1963 to June 1965 period of service and again, the Veteran provided no information as to a specific period of ACDUTRA or INACDUTRA that his hypertension may be related to.  

The Board notes that the Veteran was not afforded a VA examination and that no VA opinion was obtained regarding this claim, but concludes that such is not necessary.  The circumstances under which VA has a duty to provide a VA examination or obtain a VA opinion were noted above.  As discussed above, the Board has concluded that there was not evidence establishing that an event, injury or disease occurred in service.  Additionally, there is not an indication that the current disability or symptoms may be associated with service and there is not insufficient medical evidence to make a decision on the claim.  As such, pursuant to McLendon, a VA examination and/or VA opinion is not warranted.

In sum, the Board finds that hypertension is not related to the Veteran's service and was not manifest during service or within one year of separation from service in June 1965.  As such, the Board concludes that hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  The criteria for entitlement to service connection for hypertension have therefore not been met and to this extent, the Veteran's claim is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for CAD is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran filed a claim in December 2008 for "heel spur" and "toe fun[g]us."  The Veteran was afforded a VA examination in June 2009.  The examination report, under a heading "problem being detailed," noted "foot condition" and a date of onset of "callus on left foot."   Under a heading "diagnosis or etiology of problem," it was noted "callus of left foot treated in service.  [N]o present exam.  Left foot heel spurs by history."  It was also noted that the "[V]eteran is not aware of any skin condition in service or at present."  The examiner stated "heel spur and callus (foot skin condition) is at least as likely as not (50/5[0] probability) caused by or a result of service" and provided a rationale that stated that "review of service medical records and history [o]f [V]eteran."

Also of record is a January 2010 letter from R.L., a podiatrist.  It stated that the Veteran "is being followed...for painful fungal nails and heel spur syndrome" and that "[h]e states that the problems began while he was in service of the US Army."  The letter continued to state "I cannot concretely establish the validity of that claim, as I have no records of his physical findings at that time.  However, the findings present are of a chronic longstanding nature and are certainly compatible with the conditions and exercises that he underwent/experienced while engaged in active military duty."  

Upon review, the Board concludes that remand is required for the Veteran's heel spur and toe fungus claims for a new VA examination, as outlined further in the remand directives below.  With respect to the January 2010 letter from R.L., this letter is speculative in nature, which results in it being of diminished probative value.  The letter, however, does indicate that a relationship between the Veteran's painful fungal nails and heel spur syndrome and his active service is possible.  As to the June 2009 VA examination report, with respect to the heel spur claim, while a positive opinion was provided, the rationale was not adequate in that it simply stated "review of service medical records and history [o]f [V]eteran" and offered no explanation in support of the conclusion provided.  Once VA provides an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Veteran's heel spur claim must be remanded for a new VA examination.  

With respect to the toe fungus claim, based on the notation in the June 2009 VA examination report that the "[V]eteran is not aware of any skin condition in service or at present" and the January 2010 letter from R.L that referenced painful fungal nails, it appears that the Veteran's December 2008 claim for "toe fun[g]us" was in reference to a fungus of the toenails and not to a skin condition.  In this regard, the Board notes that in December 2015 additional private medical records from R.L were submitted that included treatment notes from 2012 to 2015 that variously referenced mycotic, dystrophic and fungal toenails.  As such, while the Veteran was afforded a VA examination in June 2009, the examination report and opinion focused on a skin condition of the feet and did not examine or provide an opinion addressing the actual disability claimed by the Veteran, fungus of the toenails.  Again, once VA provides an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Veteran's toe fungus, to include of the toenails, claim must be remanded for a new VA examination.  
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination with respect to his heel spur and toe fungus, to include of the toenails, claims.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that heel spur syndrome had its onset during active service or is caused or aggravated by any active or Reserve service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the January 2010 letter from R.L., a podiatrist, that stated that the Veteran "is being followed...for...heel spur syndrome" and "the findings present are of a chronic longstanding nature and are certainly compatible with the conditions and exercises that he underwent/experienced while engaged in active military duty."  

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that toe fungus, to include of the toenails, had its onset during active service or is caused or aggravated by any active or Reserve service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the January 2010 letter from R.L., a podiatrist, that stated that the Veteran "is being followed...for painful fungal nails" and "the findings present are of a chronic longstanding nature and are certainly compatible with the conditions and exercises that he underwent/experienced while engaged in active military duty."  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  

2.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


